DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 2-18-2020.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hies 2017/0307424
	 
Regarding claim 1, Hies teaches a speaker cabinet (Figs 2-4, transducer 10’, [99]) comprising:  a containment space (Figs 3-4 the open space between the diffuser 16’ and 36)
with multiple reinforcing rib connectors (Figs 2-4, multiple acoustic diffusers 16’ and multiple diffusers 36 provided by an array of column 25, [91]) passing through a space between two faces on an inside of the containment space (Figs 3-4 the open space between the diffusers 16’ and 36); and
 wherein the reinforcing rib connectors dampen a movement of the two faces  towards or away from each other (Figs 3-4 shows the reinforcing rib connector/acoustic diffusers 16’ located in the cavity 17/the back sidewall 15 facing toward the reinforcing rib connector/acoustic diffusers 36 attached to the front sidewall 15, [99, 86-87]).
Because the diffusers physically attached to the front sidewall 15 and the back sidewall 15.  They will dampen the movement. 
or away from each other is dampened because the sound wave creates the movement of the two faces towards or away from each other.
Hies teaches where the cabinet and reinforcing rib connectors are a unitary element (Hies’s paragraphs 17 and 55 teach the second acoustic diffuser is provided or attached to the excitation surface such that a diffusing structure of the second acoustic diffuser faces towards the cavity. The diffusers can be attached to the respective surface or to the casing by welding. Once the cabinet and diffusers are welded, they will be a unitary element.
Additionally, the examiner notes that Hies teaches in paragraph 28, the diffusers can be made from a plastic material in a moulding process.)
Regarding claim 4, Hies teaches the speaker cabinet described in claim 1, wherein the reinforcing rib connectors are parallel to each other (Figs 3-4 shows multiple reinforcing rib connectors/diffusers 16’ and 36 are parallel to each other).
Regarding claim 5, Hies teaches the speaker cabinet described in claim 1, wherein the cabinet is a rectangular prism shape (Fig 3 shows transducer 10’ is a rectangular prism shape); and wherein the reinforcing rib connectors passing between a top face and a bottom face (Figs 3-4 shows the reinforcing rib connectors/diffusers 16’ and 36 passing between the front sidewall 15 and the back sidewall 15).
Allowable Subject Matter
5.	Claims 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 3 object because the prior art fails to teach the specific reinforcing rib connectors are hollow and flat shafts, and the two faces each have apertures aligned with the hollow and flat shafts as shown in Figs 2/4.
	Claim 6 object because the prior art fails to teach the specific extrusion blow mould for producing the speaker cabinet in claim 1, the extrusion blow mould comprising two moulds provided symmetrically, with a first side of the two moulds being an opening face; multiple shafts extending from a face within each mould furthest from the opening face towards the direction closest to the opening face; with the aforementioned shafts being lower than a flat surface on the opening face; and wherein the two moulds are fitted together with a fixed distance between ends of the shaft of the two moulds.
Claim 8 object because the prior art fails to teach the specific method of using the  extrusion blow mould of claim 6 to produce a speaker cabinet, wherein a parison required for the extrusion blow moulding placed between the two moulds along a lengthwise direction, with two ends of the parison cut off when the mould is closed, keeping the parison between the two moulds; blowing commencing into a blow port of the closed two moulds, causing the parison to expand; and during expansion, the parison covers inner walls of the mould and outer walls of the shafts, forming the speaker cabinet.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653